DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The following is a quotation of the appropriate paragraphs of 37 C.F.R. 1.84 that form the basis for the objections under this section made in this Office action:
37 C.F.R. 1.84   Standards for drawings.
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
(2) Color. …

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted 10/08/2020 (FIG. 10-11) are grayscale drawings, rather than black and white line drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 1-13, 25, and 27-29 are objected to because of the following informalities:
Claim 1, line 2, “a” should be inserted before “support side”.  
Claim 1, line 3, “a” should be inserted before “working side”.  
Claim 1, line 9, “the” should be inserted before “spiked outgrowth”.
Claim 2, line 2, “a” before “surface” should read “the”.
Claim 3, line 2, “a” before “surface” should read “the”.
Claim 9, line 2, “spiked reflex action outgrowth(s)” should read “the spiked reflext action outgrowth”.
Claim 25, line 3, “the spiked outgrowth of the reflex action” should read “the spiked reflex action outgrowth”.
Claim 27, line 8, “a” should be inserted before “height”.
Claim 27, line 8, “the height” should read “a height”.
Claim 27, line 8, “the spiked reflex action outgrowth(s)” should read “the spiked reflex action outgrowth”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1, line 4 of a “low-melting material” is indefinite because it does not adequately define what materials are encompassed by the term. For example, does the term include materials with the any of the following melting points: -20° C, -10° C, -2° C since these materials are “capable of melting or softening at a temperature that human skin can withstand at least for 1 minutes? Examiner suggest amending the limitation to include a specific range of melting points (as in claim 4).
Claim 1 recites the limitation "the volume" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the supporting side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that antecedent basis exists for “the support side”
Claim 13 recites the limitation "the fastening means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that antecedent basis exists for “the support side”
Claim 23 recites the limitation "the acupressure element" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites the limitation "the edge" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites the limitation "the base" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites the limitation "the solid part" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites the limitation "the cell walls" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites the limitation "said free cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites the limitation "said free cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
The limitation of claim 27, line 5 of “a solid part” is indefinite because it is unclear if this solid part is the same as or different than the previously recited solid part.
Claim 27 recites the limitation "the edge" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation "the cell walls" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-13, and 23-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0170151 (Chang).
1. Chang discloses an acupressure element (microneedle 100) comprising a solid part comprising a base (base layer 110) having a support side and a working side (see annotated FIG. 1A) having at least one spiked reflex action outgrowth (bioactive layer 130) on the working side (FIG. 1A). The acupressure element has a layer (separation layer 120) of low-melting material (e.g., “the melting point of the separation layer ranges from about 30° C. to about 43° C. or from about 38° C. to about 43° C.” at P0055 or “a temperature of about 30-43° C. for a specified period of time, such as 6 minutes, 10 minutes, or longer” at P0101) capable of melting or softening at a temperature that human skin can withstand at least for 1 minute (P0055, P0101). The layer of low-melting material is made by filling a volume on the working side of the base between the base and the spiked outgrowth so that the layer forms a surface that is essentially at the same level with a point of spiked outgrowth (e.g., top surface of separation layer 120 being essentially the same level with a  bottom point of bioactive layer 130 in FIG. 1A), or at a level lower than the point by 0.5-5 mm (e.g., the top surface of separation layer 120 is at a level lower than the top point of bioactive layer 130 by a value within 0.5-5 since the overall height of microneedle 100 is 2.5 mm in FIG. 1B and P0040).

    PNG
    media_image1.png
    656
    675
    media_image1.png
    Greyscale

2. The surface of the layer of low-melting material is at the same level as the point of the spiked reflex action outgrowth (e.g., top surface of separation layer 120 being essentially the same level with a  bottom point of bioactive layer 130 in FIG. 1A).
3. The surface of the layer of low-melting material is below the point by 0.5-5 mm.
4. The low-melting material melts at temperatures from 0 to 48° C (P0055, P0101).
9. The base and/or the spiked reflex action outgrowth are comprised of material selected from the group consisting of: plastic (P0028), wood (P0074), and metal (P0028, P0074).
10. The base has a shape of one of a group consisting of: a square (FIG. 1A, P0047), circle (P0047), and polygon (FIG. 1A and 1C, P0047).
11. The spiked reflex action outgrowth has the shape of one of a group consisting of: a cone, a pyramid with a base having three-, four- and/or more angles, petals or blades with a tapered angle or side, a nail or a needle (FIG. 1A, P0050, P0024).
12. The support side of the base is comprised of means of fixing or fastening on an underlying surface or a mat (e.g., see holes in top base layer being fastened to lower base layer in FIG. 3 which is the same as disclosed in this application at P0048 as a “hole”).
13. The fastening means are represented by a hole (FIG. 3).
23. Chang discloses a device (mold 305) for manufacturing (FIG. 4A-4B, P0089-P0091) comprising one cell with a bottom, or a plurality of cells with a bottom, connected side by side (FIG. 4A, P0089-P0091). The size and shape of the cell are sufficient to accommodate a solid part (e.g., at least extruded portion 112 and bioactive layer 130) of a acupressure element (microneedle 100), freely, without contact between an edge of a base of a solid part of the acupressure element and cell walls (e.g., no contact between top edge of base layer 110 and cell walls in FIG. 4B). A height of the cell (e.g., 2.5 mm in FIG. 1B and P0040) is not lower than 5 mm of a height (e.g., 2.5 mm in FIG. 1B and P0040) of a spiked reflex action outgrowth (bioactive layer 130) over the above mentioned base of the element.
24. The cell with a bottom has a height (e.g., 2.5 mm in FIG. 1B and P0040) that is capable of being 0.5-5 mm lower than of a sum of the height of the spiked reflex action outgrowth (e.g., 2.5 mm in FIG. 1B and P0040) and a thickness of the base (e.g., capable of being 0.5-5 mm) of the acupressure element (e.g., capability since the outgrowth height and base thickness are merely recited in functional language which are not positively recited claim elements with dimensions).
25. The cell with a bottom has a height (e.g., 2.5 mm in FIG. 1B and P0040) equal to or greater than a sum of the height of the spiked reflex action outgrowth and a thickness of the base of the acupressure element (e.g., see height of mold 305 being equal to or greater than the sum of the height of bioactive layer 130 and base layer 110 in FIG. 4B).
26. The device is comprised of silicone (P0089).
27. Chang discloses a set (FIG. 4B) comprising an element according to claim 1 (microneedle 100) and a device (mold 305) comprising one cell with a bottom, or a plurality of cells with a bottom, connected side by side (FIG. 4A, P0089-P00901). The size and shape of the cell are sufficient to accommodate a solid part (e.g., at least extruded portion 112 and bioactive layer 130) of an acupressure element (microneedle 100), freely, without contact between an edge of a base of a solid part of the acupressure element and cell walls (e.g., no contact between top edge of base layer 110 and cell walls in FIG. 4B). A height of the cell (e.g., 2.5 mm in FIG. 1B and P0040) is not lower than 5 mm of a height (e.g., 2.5 mm in FIG. 1B and P0040) of a spiked reflex action outgrowth (bioactive layer 130) over the above mentioned base of the element (e.g., not lower than -2.5 mm).
28. The element is placed in the device (FIG. 4B, P0089-P0091).
Claim(s) 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0042847 (Ogawa).
23. Ogawa discloses a device (mold resin solution tank 22) for manufacturing (FIG. 1A-1F) comprising one cell with a bottom (FIG. 1B, P0131) and the size and shape of the cell (e.g., 40 mm by 40 mm by 20 mm at P0131) are sufficient to accommodate a solid part (base 46) of a acupressure element (sheet 42), freely, without contact between an edge of a base (base 46) of a solid part of the acupressure element and cell walls (FIG. 1B and 1F, P0089-P0090). A height of the cell (e.g., 20 mm at P0131) is not lower than 5 mm of a height (e.g., 0.3 mm at P0035) of a spiked reflex action (microneedle 44) outgrowth over the above mentioned base of the element (P0131).
24. The cell with a bottom has a height (e.g., 20 mm at P0131) that is capable of being 0.5-5 mm lower than a sum of the height of the spiked reflex action outgrowth and a thickness of the base of the acupressure element (e.g., capability since the outgrowth height and base thickness are merely recited in functional language which are not positively recited claim elements with dimensions).
25. The cell with a bottom have a height (e.g., 20 mm at P0131) equal to or greater than a sum of the height of the spiked reflex action outgrowth and a thickness of the base of the acupressure element (FIG. 1B, P0131, P0035).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0170151 (Chang).
Chang discloses the invention substantially as claimed as discussed above and further discloses the low-melting material has excipients and/or active ingredients for medicinal, cosmetic or consumer purposes (P00830). Chang also discloses the low-melting material being polyvinyl alcohol, polyvinyl pyrrolidone, adhesives, or glues (P0029) but does not disclose the material being agarose or wax or gallium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the separation layer to be agarose or wax or gallium in place of polyvinyl alcohol, polyvinyl pyrrolidone, adhesives, or glues as taught by Chang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Chang would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0042847 (Ogawa).
Ogawa discloses the invention substantially as claimed as discussed above but is silent regarding the material of the device such that it does not disclose the device (tank 22) being plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the device of Ogawa to be plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Ogawa would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0170151 (Chang), as applied to claim 27 above, and further in view of US 2008/0269792 (Collins).
Chang discloses the invention substantially as claimed as discussed above but does not disclose a leakage proof package. Collins teaches a set in the same field of endeavor having a leakage proof package (P0018) for the purpose of ensuring sterility of the set (P0018). 0It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of Chang to include a leakage proof packaging as taught by Collins in order to ensure sterility of the set.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771